 

Case 2:19-cr-00094-Z-BR Document 49 Filed 01/19/21 Pageiofi PagelD 158

 
 
  

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff, :
v. 2:19-CR-94-Z-BR-(1)
STEFANIE JANELLE BETANCOURT
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 4, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Stefanie Janelle Betancourt filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Stefanie Janelle Betancourt was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Stefanie Janelle Betancourt; and ADJUDGES Defendant Stefanie Janelle
Betancourt guilty of Count One in violation of 18 U.S.C. §§ 1992(a)(1) and (10). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, January /7, 2021.

 

MAVTHEW f. KACSMARYK
TED STATES DISTRICT JUDGE
